Extreme®                                                              

networks

 

                                                                                                                                                                                          
Exhibit 10.1

February 10, 2015

 

 

 

Ken Arola

1738 Dry Creek Road

San Jose, CA 95125

 

 

Re: Addendum to your Offer Letter

 

 

Dear Ken:

 

 

This letter agreement (the "Letter Agreement"), effective as of the date written
above (the "Effective Date"), shall serve as an addendum to your offer letter
with Extreme Networks, Inc. ("Extreme" or the "Company") including  any
amendments thereto; and shall supersede any contrary terms of employment you
have with the Company. All references herein to "you” and "your" shall mean the
undersigned.

 

On February 10, 2015, the Compensation Committee (the "Committee") of the Board
of Directors of Extreme, after review of the Company's termination for
convenience and change in control policies, resolved to offer you, as a valued
member of the Executive Staff, additional terms of employment as follows:

 

1.   As of the Effective Date, upon your death or permanent disability, you or
your heirs, as applicable, shall be entitled to the following benefits from the
Company in addition to any other benefits to which you are otherwise entitled:

 

 

a.   A cash severance which shall be calculated as follows: (i) in the event
that your death or permanent disability  does not occur following a Change of
Control of the Company so as to fall within a Change in Control Period (as
defined in the Executive Change in Control Plan), then as if you were terminated
for convenience as of the date of your death or permanent disability; or (ii) in
the event that your death or permanent disability  occurs following a Change of
Control of the Company so as to fall within a Change of Control Period, then as
if you were terminated in connection with a Change of Control of the Company as
of the date of your death or permanent disability; and

 

b.   The acceleration and vesting in full of all of your time-based equity
awards; and

 

 

c.The acceleration and vesting of certain Market Stock Units ("MSUs") granted to
you

prior to your death or permanent disability, the actual number of shares which
shall vest to be calculated as if your death of permanent disability occurs
within a Change of Control Period and as if you were terminated in connection
with the Change of Control

(a "Double Trigger Event") pursuant to the terms of the MSU Grant.

 

The Committee also made changes to its policy regarding severance for
termination for convenience of executives reporting to the CEO when such
termination occurs not in connection with a change of control. This change in
policy does not impact you as your original offer letter already addresses your

 

 

1

Addendum to Offer Letter (Arola) 3-9-15aa

 

--------------------------------------------------------------------------------

E Extreme®

networks

 

 

rights in terms of severance in connection with your termination for convenience
not in connection with a change in control.

 

The Letter Agreement, along with any agreements referenced herein, constitute
the entire agreement between you and the Company concerning the terms and
conditions of your employment with the Company. This Letter Agreement cannot be
modified or amended except by a subsequent written agreement signed by you and
the Company; provided, however, that the Company may, in its sole discretion,
elect to modify your title, compensation, duties, or benefits without any
further agreement from  you.

 

Sincerely,

 

/S/ Charles Berger

 

 

Charles Berger

CEO

 

 

 

 

 

Acknowledged and Agreed:

 

 

/S/ Ken Arola

 

 

Ken Arola

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Addendum to Offer Letter (Arola) 3-9-lSaa